Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a method of popping popcorn in a microwave (claims 1 and 9) and a microwave unit (claim 16) comprising a control unit which detects popcorn popping sound and stops providing energy to the cooking chamber when three end status indicators are satisfied, wherein said end status indicators are: (i) a predetermined peak pop count is reached, wherein the peak pop count is determined based on a maximum number of popping sounds detected and (ii) a predetermined total pop number is reached, wherein the total pop number is determined based on a total number of popping sounds and (iii) a predetermined pop slope is reached, wherein the pop slope is based on a number of popping sounds in a second time interval subtracted from a number of popping sounds in a time interval of the same length immediately preceding the second time interval, detected by a microphone sensor. 
The closest prior art, McDonald (US 4,952,766) only teaches a method and unit that is related to a single end status indicator based on counting a number of pops and does not disclose, teach or suggest monitoring/determining a peak pop count, total pop number, and a pop slope calculation. It is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792